Title: To Thomas Jefferson from Thomas Moore, 15 March 1808
From: Moore, Thomas
To: Jefferson, Thomas


                  
                     Washn. 3rd. Mo 15th 1808
                  
                  The Commissioners of the western road will be glad to know as early as circumstances will permit whether they are to resume the business of locating this Spring & what route. T. Moore will wait on the President this evening to know whether he is yet prepared to give any instructions on the subject
               